Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 34} In reversing the court of appeals, the majority holds that “[t]he corroboration requirement of Evid.R. 804(B)(3) rationally serves a legitimate interest in the admission of trustworthy evidence.” Syllabus. However, because the court of appeals did not determine whether the trial court abused its discretion by finding insufficient corroborating evidence to support the trustworthiness of Carlisle’s confession, the majority remands this cause to the court of appeals to make that determination. I believe that the testimony in Swann’s proffer to the trial court clearly corroborates Carlisle’s confession. Therefore, I agree with the majority’s holding that the Evid.R. 804(B)(3) corroboration requirement is constitutional, but I would remand the cause for retrial with instructions to admit Carlisle’s confession.
{¶ 35} A statement against interest tending to expose the declarant to criminal liability will not be admitted unless “corroborating circumstances clearly indicate the trustworthiness of the statement.” Evid.R. 804(B)(3); see also State v. Gilliam (1994), 70 Ohio St.3d 17, 635 N.E.2d 1242.2 “The determination of whether corroborating circumstances are sufficient to admit statements against penal interest, as a hearsay exception, generally rests within the discretion of the trial court.” State v. Landrum (1990), 53 Ohio St.3d 107, 114, 559 N.E.2d 710, citing United States v. Guillette (C.A.2, 1976), 547 F.2d 743, 754.
{¶ 36} Particular circumstances make certain types of corroborating evidence more persuasive in bolstering the trustworthiness of a statement against penal interest. For example, statements made spontaneously shortly after the crime to a close acquaintance support the trustworthiness of a statement against interest. Landrum, 53 Ohio St.3d at 114, 559 N.E.2d 710, citing Chambers v. Mississippi (1973), 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297. Statements to close family members generally have “ ‘particularized guarantees of trustworthiness.’ ” United States v. Westmoreland (C.A.7, 2001), 240 F.3d 618, 628, quoting United States v. Tocco (C.A.6, 2000), 200 F.3d 401, 416. “ ‘Even to people we trust completely, we are not likely to admit serious fault of which we are innocent * * *.’ 4 Mueller & Kirkpatrick, Federal Evidence (2d Ed.1994) 822-823, Section 496. Thus, where a declarant makes a statement to someone with whom he has a close *562personal relationship, such as a spouse, child, or friend, courts usually hold that the relationship is a corroborating circumstance supporting the statement’s trustworthiness.” (Emphasis sic.) State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 53, citing Green v. Georgia (1979), 442 U.S. 95, 97, 99 S.Ct. 2150, 60 L.Ed.2d 738; United States v. Tocco; United States v. Boone (C.A.9, 2000), 229 F.3d 1231, 1234; United States v. Westmoreland (C.A.7, 2001), 240 F.3d 618, 627-628.
{¶ 37} In the case at bar, Swann proffered the testimony of four witnesses. One of the witnesses, Tia Holland, was Swann’s girlfriend. Holland testified that because Carlisle’s mother was a drug addict, Holland and Swann had cared for Carlisle for several years. They made sure that Carlisle had food, shelter, and clothing and urged him to attend school. Holland testified that Carlisle thought of her as a big sister, and Swann as a big brother.
{¶ 38} Holland also testified that near the end of June 2005, Carlisle made the first of several confessions to her that he had shot Stith. Holland testified that Carlisle elaborated that he was behind a bush when he shot Stith. Finally, Holland testified that Carlisle was motivated to shoot Stith because Stith had made sexual advances toward Carlisle’s girlfriend.
{¶ 39} Another witness, Lisa Hughes, testified that during a visit on a Saturday in July 2005, she and Carlisle were having a discussion about how her house had been broken into twice. After suggesting that Hughes might want to get a gun to protect herself, Carlisle then bragged to her that he had shot Stith. Hughes testified that Carlisle told her that he had shot from a bush with a “chopper,” i.e., some type of firearm.
{¶ 40} Hughes’s daughters, Cierra and Tiffany, testified that they were also present in July 2005 when Carlisle confessed that while in a bush he had shot some dude with a “chopper.” Although Tiffany could not identify the victim by name, Cierra testified that the victim was Stith.
{¶ 41} All four witnesses consistently corroborated Carlisle’s confession to shooting Stith with some detail, such as Carlisle’s position behind a bush when he shot Stith with a “chopper.” Moreover, Hughes and her two daughters testified that Carlisle confessed to them within a month of the shooting, and Holland testified that Carlisle confessed to her within days of the shooting. There is no indication that any of these witnesses were coerced to testify. The spontaneity and timing of this testimony suggest that it was not manufactured.
{¶ 42} Further, because Holland and Carlisle are essentially family, her testimony identifying him as having confessed to the shooting carries particularized trustworthiness. Holland would not have been motivated to provide such damaging testimony against Carlisle unless it was true.
Ron O’Brien, Franklin County Prosecuting Attorney, and Seth L. Gilbert, Assistant Prosecuting Attorney, for appellant.
Dianne Worthington, for appellee.
{¶ 43} I believe that the jury should have been allowed to hear and weigh this evidence. See Landrum, 53 Ohio St.3d at 114, 559 N.E.2d 710 (the credibility of corroborating witnesses does not affect the admissibility of the hearsay statement, but is for the jury to evaluate). Therefore, I would hold that the trial court abused its discretion in holding that the evidence proffered by Swann was insufficient to confirm the trustworthiness of Carlisle’s confession and would remand this cause for retrial with instructions for the trial court to admit Carlisle’s confession. Accordingly, I concur in part and dissent in part.
Pfeifer and Lanzinger, JJ., concur in the foregoing opinion.

. To admit a statement against interest that tends to expose the out-of-court declarant to criminal liability, the declarant must be unavailable to testify and corroborating circumstances must clearly indicate the trustworthiness of the statement. Only the trustworthiness of Carlisle’s statement is in question in the instant case.